Citation Nr: 1601282	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-41 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to February 1953 and from August 1954 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2012 and January 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In the January 2013 remand, the Board remanded the issue of entitlement to an increased rating for coronary artery disease for issuance of a statement of the case (SOC).  The SOC was issued in May 2015, and the Veteran did not perfect the appeal.  Therefore, the Board no longer has jurisdiction over that issue. 

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In February 2010, the Veteran withdrew his request for such hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A low back disability with radiculopathy did not have its onset in service, manifest within one year of discharge from service, and is not shown by the competent and probative evidence to be the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability with radiculopathy have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in March 2012 and January 2013 for the purpose of obtaining outstanding treatment notes and scheduling a VA examination or obtaining a VA opinion.  A review of the post-remand record shows that all identified and available treatment notes were added to the claims file and that the examination and opinions were obtained.  To the extent that any opinion was not adequate for rating purposes, that concern is addressed below.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VCAA notification letter was issued in March 2008 that advised him of the evidence necessary to substantiate a claim for service connection, as well as disability ratings and effective dates.  Therefore, the Board determines that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claim.  
 
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records and VA and private treatment records, and the reports of April 2012 and June 2013 VA examinations were reviewed by both the AOJ and the Board.  

The Veteran identified treatment that occurred at Cannon Air Force Base in 1975, as well as treatment at the Armed Forces Retirement Home and additional private treatment records.  In April 2012, the Veteran submitted a statement discussing the private treatment he received, but he did not provide treatment records or authorize VA to obtain them on his behalf.  Requests for records from the Air Force 27th Special Operations Medical Group and the Armed Forces Retirement Home yielded a negative response.  The Veteran was advised of the status of these records in April 2012 and November 2012 letters.  In May 2012 and November 2012, the AOJ made formal findings that treatment notes from the Air Force 27th Special Operations Medical Group and the Armed Forces Retirement Home, respectively, were not available and further attempts to obtain them would be futile.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  As discussed further below, the Board determined that the April 2012 VA opinion was inadequate.  However the June 2013 opinion is adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Connecting the disability to service may be accomplished through affirmative evidence that shows inception or aggravation during service, even for disabilities that first manifest after service, or that otherwise indicates a direct relationship between service and the current disability, or for certain disabilities, including arthritis, through statutory presumption if they manifest to a degree of 10 percent within one year of discharge.  38 C.F.R. 
§§ 3.303(a), (d).  Further, with chronic diseases (as listed in 3.303(a)) which are shown in service, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran claims, in substance, that his low back disability with radiculopathy started in approximately 1969 or 1970 while at Forbes Air Force Base and has continuity to the current time.  He also reported that he was first diagnosed with low back arthritis in 1975 at Cannon Air Force Base just few years after his 1971 separation from his over 20 years of active duty. 

Service treatment records document the complaint, treatment, or diagnosis of thigh pain in January and February 1961, low back pain in May 1964, right leg numbness in May 1966, and left leg numbness in February 1970.  Moreover, the Board finds that the Veteran is competent and credible to report on the observable symptom of his low back disability with radiculopathy (i.e., limitation of motion, pain, and numbness) while on active duty and since that time because these symptoms come to him through his own senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Furthermore, the Board notes that post-service treatment records show the Veteran's complaints and treatment for low back pain since 1998 and thereafter show him being diagnosed with degenerative joint disease and herniated nucleus pulposus at L4-L5 and L5-S 1with radiculopathy. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

An April 2012 VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reviewed the claims file and noted the various reports of symptoms in service treatment records, but with respect to the Veteran's subjective observations, the examination report only notes that the Veteran did not recall any specific low back injury while in the Air Force. The rationale for the negative opinion was that if the current disorder was related to the in-service complaints, the disorder would have become more obvious within 18 months after discharge. The examiner stated that instead, the symptoms came on at least 20 to 30 years later and so relating the current spinal problem to military service was impossible.  The examiner also indicated that there was no history of any type of injury that could have led to the current problem.  This opinion did not acknowledge the Veteran's subjective reports of symptoms since service or his claim that he was diagnosed with degenerative joint disease in 1975.  For these reasons, the Board found the April 2012 VA opinion inadequate, and the appeal was remanded so that another opinion may be obtained. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Another opinion was obtained in June 2013.  The examiner reported that he examined the vet and reviewed VA treatment notes and the claims file, including radiographic studies.  The examiner opined that it is less likely than not that the Veteran's low back problems were caused by service or had continued since, or that the arthritis manifested itself to a compensable degree in the first post-service year as the Veteran asserted.  The examiner concurred with the prior opinion and added that the Veteran had a new patient visit in December 2012 at which he denied having back pain.  The examiner also found a cardiac work-up in 2006 where the Veteran did a stress echo up to 13.5 METS, which is equivalent to running 8 mph.  The examiner indicated that the Veteran's range of motion at the examination was also very good and the examiner indicated that the Veteran's fitness is excellent for someone his age.  It would be very unlikely he would be able to do this in the presence of significant back pain or arthritis with onset decades before this.  As this opinion reflects consideration of the Veteran's contentions regarding having arthritis and back symptoms since service, as well as consideration of imaging studies, the Board determines that this opinion has significant probative value.

The Veteran has not provided any competent contradictory opinion.  As discussed, he is competent to discuss the symptoms he perceives.  However, the determination of whether those symptoms are manifestations of disability or signs of a developing chronic disability requires specialized technical and medical knowledge.  In light of the above, the Board determines that the preponderance of the competent and probative evidence is against a connection between the Veteran's current low back disability with radiculopathy and his military service. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for a low back disability with radiculopathy is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


